                Case 5:08-cr-00043-OLG Document 314 Filed 04/18/19 Page 1 of 4
PROB      12B
 (7/93)



                           UNITED STATES DISTRICT COURT                                         FILED
                                                                                                      APR   1   8 2019
                                                         for
                                                                                          CLERK, U.S. DISTRICT COUFi
                                                                                         WESTERN D,9RLpr OYTEXA
                                           WSTERN DIsTRIcT OF TEXAS                       pY__.____
                                                                                                       (
                                                                                                                     CLERP


                        Request for Modifying the Conditions or Term of Supervision
                                       with Consent of the Offender
                             (Probation Form 49, Waiver ofHearing is Attached)


   Name of Offender:       Michael Badillo                            Case Number:      SA-08-CR-00043(9)-OLG
   Name of Sentencing Judicial Officer:      Honorable Orlando L. Garcia, Chief United States District Judge
     Date of Original Sentence:     September 16, 2010
   Original Offense:      Conspiracy to Conduct the Affairs of an Enterprise Through a Pattern of Racketeering,
                          in violation of 18 U.S.C. 1962
   Original Sentence:     168 months imprisonment followed by 5 years supervised release

  Type of Supervision:     Supervised Release            Date Supervision Commenced: February 22, 2019



                                          PREVIOUS COURT ACTION

On April 12, 2019, a Report on Offender Under Supervision was approved by the Court allowing Mr. Badillo the
opportunity to participate and complete a substance abuse relapse prevention program after he rendered a positive
urine specimen for heroin.

                                          PETITIONING THE COURT


 E    To extend the term of supervision    years, for a total   of_ years.
      To modify the conditions of supervision as follows:

The defendant shall participate in an inpatient substance abuse treatment program and follow the rules
and regulations of that program. The program may include testing and examination during and after
program completion to determine if the defendant has reverted to the use of drugs. The probation officer
shall supervise the participation in the program (provider, location, modality, duration, intensity, etc.).
During treatment, the defendant shall abstain from the use of alcohol and any and all intoxicants. The
defendant shall pay the costs of such treatment if financially able.

The defendant shall not use or possess any controlled substances without a valid prescription. If a valid
prescription exists, the defendant must disclose the prescription information to the probation officer and
follow the instructions on the prescription.

The defendant shall submit to substance abuse testing to determine if the defendant has used a prohibited
substance. The defendant shall not attempt to obstruct or tamper with the testing methods. The
defendant shall pay the costs of testing if financially able.
          Case 5:08-cr-00043-OLG Document 314 Filed 04/18/19 Page 2 of 4
Michael Badillo
SA-08-CR-00043(9)-OLG
April 17, 2019
Page 2

The defendant shall not knowingly purchase, possess, distribute, administer, or otherwise use any
psychoactive substances (e.g., synthetic marijuana, bath salts, etc.) that impair a person's physical or
mental functioning, whether or not intended for human consumption.

The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as
defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or
office, to a search conducted by a United States probation officer. Failure to submit to a search may be
grounds for revocation of release. The defendant shall warn any other occupants that the premises may
be subject to searches pursuant to this condition. The probation officer may conduct a search under this
condition only when reasonable suspicion exists that the defendant has violated a condition of supervision
and that the areas to be searched contain evidence of this violation. Any search shall be conducted at a
reasonable time and in a reasonable manner.


                                                    CAUSE


Since the commencement of supervision on February 22, 2019, Mr. Badillo has struggled with maintaining
employment and sobriety. Most recently, he admitted to the use of heroin on March 11, 2019, April 8, 2019,
and April 17, 2019.

A staffing was held with Mr. Badillo to address his continued substance use whereby he admitted using drugs
because of stress related to adjusting to society after long term confinement, family matters, and a lack of coping
skills. Although Mr. Badillo has participated with several Bureau of Prisons substance abuse education programs,
he recognizes the need for more formal substance abuse and/or cognitive behavioral counseling/treatment to
provide him the tools to develop the necessary skills to maintain sobriety. He acknowledged the need for a
structured intensive substance abuse program and agreed to the modification as evidenced by the attached
Program Form 49.

Based upon this information, the U.S. Probation Officer respectfully requests the modification of the offender's
Court ordered conditions to include those listed in this report. Any further violations of his conditions of
supervised release will be promptly reported to the Court.

 Approved:                                                           Respectfully submitted.




                                                                     Dma D. Dutson
              U.S.   Pbation Officer                                 U.S. Probation Officer
               2T472-6590, Ext. 55317                                Telephone: (210) 472-6590, Ext. 55387
                                                                     Date: April 17, 2019
 cc:    Sarah Wannarka
        Assistant U.S. Attorney

        Rick Golden, Jr.
        Assistant Deputy Chief U.S. Probation Officer
            Case 5:08-cr-00043-OLG Document 314 Filed 04/18/19 Page 3 of 4

Michael Badillo
SA-08-CR-00043(9)-OLG
April 17, 2019
Page 3




  THE COURT ORDERS:
  E   None.
      Thxtension of supervision as noted above.
         he modification of conditions as noted above.

  E Other


                                                             Honorable Orlando L. Garcia
                                                              Chief U.S. District Judge

                                                                    4iiL/P z/q
                                                                        Date
           Case 5:08-cr-00043-OLG Document 314 Filed 04/18/19 Page 4 of 4


PROB 49
(3/89)

                                                    United States District Court
                                                     Western District of Texas

                                         Waiver of Hearing to Modify Conditions
                          of Probation/Supervised Release or Extend Term of Supervision

         I have been advised and understand that I am entitled by law to a hearing and assistance                of counsel before any
unfavorable change may be made in my Conditions         of Probation   and   Supervised   Release    or my  period of supervision being
extended. By "assistance of counsel," I understand    that I have  the right  to be represented   at the hearing  by counsel of my own
choosing if I am able to retain counsel. I also understand  that I have  the right to request the court  to appoint  counsel to represent
me at such a hearing at no cost to myself   if! am not able  to retain counsel   of my  own  choosing.

                                                                                  of counsel. I also agree to the following
         I hereby voluntarily waive my statutory right to a hearing and to assistance
modification of my Conditions of Probation and Supervised Release or to the proposed extension of my term of supervision.

Tledefendant shall participate in an inpatient substance abuse treatment program and follow the rules and regulations
of that program. The program may include testing and examination during and after program completion to determine
if the defendant has reverted to the use of drugs. The probation officer shall supervise the participation in the program
(provider, location, modality, duration, intensity, etc.). During treatment, the defendant shall abstain from the use of
alcohol and any and all intoxicants. The defendant shall pay the costs of such treatment if financially able.

The defendant shall not use or possess any controlled substances without a valid prescription. If a valid prescription
exists, the defendant must disclose the prescription information to the probation officer and follow the instructions on
the prescription.

The defendant shall submit to substance abuse testing to determine if the defendant has used a prohibited
substance. The defendant shall not attempt to obstruct or tamper with the testing methods. The defendant shall pay
the costs of testing if financially able.

The defendant shall not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive
substances (e.g., synthetic marijuana, bath salts, etc.) that impair a person's physical or mental functioning, whether or
not intended for human consumption.

The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18
U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search conducted
by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. The
probation officer may conduct a search under this condition only when reasonable suspicion exists that the defendant
has violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search
shall be conducted at a reasonable time and in a reasonable manner.


                                                           Signed:

              U.S. Probation Officer                                 Probationer or Supervised Releasee



                                                                            't:I'i
                                                                                     71'/'3
                                                                               ate
